      Case: 1:04-cr-00005-WAL Document #: 1480 Filed: 07/02/20 Page 1 of 2



                       DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. CROIX

UNITED STATES OF AMERICA            )
                                    )
              v.                    )                 Criminal Action No. 2004-0005
                                    )
KALISHA MARTIN, et al.,             )
                                    )
              Defendants.           )
____________________________________)
Attorney:
Alessandra P. Serano, Esq.,
St. Thomas, U.S.V.I
       For the United States

                                              ORDER

       THIS MATTER comes before the Court on the “Government’s Motion to Dismiss,”

wherein the Government “requests that the Superseding Indictment . . . in this matter be dismissed

without prejudice as to [Kalisha Martin] in the interest of justice.” (Dkt. No. 1475). No response

has been filed to the Government’s Motion.

       Pursuant to Fed. R. Crim. P. 48(a), “[t]he government may, with leave of court, dismiss an

indictment, information, or complaint.” The amount of discretion that a court may exercise under

Rule 48(a) is limited. See Rinaldi v. United States, 434 U.S. 22, 29 n.15 (1977). Indeed, “[a] court

is generally required to grant a prosecutor's Rule 48(a) motion to dismiss unless dismissal is clearly

contrary to manifest public interest.” In re Richards, 213 F.3d 773, 787 (3d Cir. 2000) (internal

quotation and citation omitted). Rule 48(a) dismissals are customarily granted without prejudice,

thus permitting the government to reindict the defendant within the statute of limitations. United

States v. Galloway, 2013 WL 4712042, at *1 (D.V.I. Aug. 30, 2013) (citing United States v.

Raineri, 42 F.3d 36, 43 (1st Cir. 1994)).
      Case: 1:04-cr-00005-WAL Document #: 1480 Filed: 07/02/20 Page 2 of 2



          The Court finds that dismissal is appropriate here, as there is no evidence in the record to

suggest that dismissal would be “clearly contrary to manifest public interest.” Richards, 213 F.3d

at 787.

          UPON CONSIDERATION of the foregoing, it is hereby

          ORDERED that the “Government’s Motion to Dismiss” (Dkt. No. 1475) is GRANTED;

and it is further

          ORDERED that the Superseding Indictment (Dkt. No. 544) is DISMISSED WITHOUT

PREJUDICE as to Defendant Kalisha Martin.

          SO ORDERED.

Date: July 2, 2020                                             _______/s/_______
                                                               WILMA A. LEWIS
                                                               Chief Judge




                                                   2
